SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Rio de Janeiro – August 3, 2012 – Petrobras today announced its consolidated results stated in millions of Reais, prepared in accordance with International Financial Reporting Standards – IFRS issued by the International Accounting Standards Board – IASB. Consolidated net income attributable to the shareholders of Petrobras and EBITDA reached R$7,868 million and R$27,120 million, respectively, in the first half of 2012. The Company registered consolidated net loss of R$1,346 million in the second quarter of 2012. Highlights R$ million For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 2 (%) (1,346) 9,214 10,943 Consolidated net income/(loss) attributable to the shareholders of Petrobras 7,868 21,928 (64) 2,579 2,676 (4) 2,607 Total domestic and international oil and natural gas production (mbbl/d) 2,628 2,618 10,599 16,521 (36) 15,909 EBITDA 27,120 31,764 (15) The net loss reported in the second quarter of 2012 was mainly a result of exchange depreciation, but was also affected by other operating and economic conditions: · The depreciation of the Real against the U.S. Dollar significantly affected the net financial expenses due to our dollar-indexed debt as well as the dollar-related costs of the Company. · Higher expenses with write-offs of dry or sub-commercial wells, mainly drilled between 2009 and 2012, primarily located in areas of new frontiers. · Crude oil production decreased due to maintenance stoppages aiming to increase operational efficiency. · Higher lifting costs due to stoppages and expenses with the operational efficiency improvement program of mature fields, which benefits did not occur in this period. · The price of oil products sold in Brazil remained significantly lower than international prices, during greater part of this quarter, being partially adjusted on June, 25, 2012. · The oil products demand increased and was primarily met by realization of inventories purchased previously at higher costs and a higher percentage of oil products imports in the sales mix, mainly diesel. · The decrease in international prices at the end of the period generated inventory losses in the refineries outside of Brazil. · LNG imports increased in order to meet higher thermoelectric demand while electricity sales margins decreased due to the higher differences settlement price. The thermoelectric demand diminished at the end of the period. Comments from the CEO Mrs. Maria das Graças Silva Foster Dear Shareholders and Investors, Petrobras posted a loss in the second quarter of 2012, chiefly due to a combination of the following factors: the substantial depreciation of the Real against the U.S. dollar, the extraordinary expenses from dry wells mainly drilled between 2009 and 2012, the lower oil export as a result of reduced oil output due to scheduled stoppages to improve operational efficiency and safety, and the mismatch between domestic and international oil product prices. We are doing everything possible to resume profitability. Since I was appointed CEO of Petrobras five months ago, I have been reiterating our commitment to international price parity. As part of our oil product adjustment policy in Brazil, we recently announced two price increases: 3.94% for diesel and 7.83% for gasoline as of June 25, and another 6% for diesel as of July 16. These increases are necessary to ensure the financial feasibility of our Business and Management Plan, enabling us to preserve our leverage limits and guarantee our profitability. The new Plan focuses on oil and gas production in Brazil and is underpinned by realism, precise targets and rigorous project management with capital discipline. Since its publication, we have made advances with several important issues. Recent examples include the signature of contracts for the construction of drilling rigs and pre-salt replicant platform topsides. The Brazilian shipyards have also made progress, exemplified by the successful deck mating of the P-55 platform in the Navy Complex of Rio Grande and the definition of Estaleiro Atlântico Sul’s new technological partner. We will also continue with our efforts to recover the operational efficiency of the Campos Basin and optimize operating costs, two essential vectors for ensuring better results. Two new systems are scheduled to begin operations in the second half of 2012: Cidade de Anchieta, with a capacity of 100,000 bbl/d (Baleia Azul) and Cidade de Itajaí, with a capacity of 80,000 mil bbl/d (Baúna & Piracaba), both of which, together with the start-up of new wells in other systems, will help us to increase production and reach our 2012 targets. On the refining front, we have achieved excellent levels of operational efficiency, accompanied by new processing records. We continued to upgrade our infrastructure and the Refinaria Presidente Getúlio Vargas (Repar) coking unit will begin operating at full capacity in August, increasing the diesel production. Finally, I would like to reaffirm my firm confidence in Petrobras’ privileged position in the oil and gas sector. Our reserves, expertise, highly qualified personnel, investments and track record of overcoming challenges will lift our Company to levels of excellence that will generate consistent returns for our shareholders. 2 FINANCIAL HIGHLIGHTS Main Items and Consolidated Economic Indicators R$ million For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 2 (%) 68,047 66,134 3 61,007 Sales revenues 134,181 115,365 16 16,015 20,244 (21) 19,975 Gross profit 36,259 39,864 (9) 5,282 11,771 (55) 11,882 Net income before financial results and income taxes 17,053 24,200 (30) (6,407) 465 2,901 Financial income (expenses), net (5,942) 4,949 (1,346) 9,214 10,943 Consolidated net income/(loss) attributable to the shareholders of Petrobras 7,868 21,928 (64) (0.11) 0.71 0.84 Basic and diluted earnings per share 1 0.60 1.68 (64) 242,900 311,659 (22) 328,245 Market capitalization (Parent Company) 242,900 328,245 (26) 24 31 (7) 33 Gross margin (%) 27 35 (8) 8 18 (10) 19 Operating margin (%) 2 13 21 (8) (2) 14 (16) 18 Net margin (%) 6 19 (13) 10,599 16,521 (36) 15,909 EBITDA – R$ million 3 27,120 31,764 (15) Net income by business segment (in millions of Reais) 10,673 12,444 (14) 10,594 . Exploration & Production 23,117 19,920 16 (7,030) (4,599) 53 (2,280) . Refining, Transportation and Marketing (11,629) (2,374) 86 707 (88) 748 . Gas & Power 793 1,266 (37) (113) (44) (37) . Biofuel (157) (49) 472 364 30 234 . Distribution 836 606 38 42 990 (96) 605 . International 1,032 1,441 (28) (5,329) (340) 1,250 . Corporate (5,669) 2,129 20,653 18,020 15 16,133 Capital expenditures and investments (in millions of Reais) 38,673 32,004 21 108.19 118.49 (9) 117.36 Brent crude (US$/bbl) 113.34 111.16 2 1.96 1.77 11 1.60 Average commercial selling rate for U.S. dollar (R$/U.S.$) 1.87 1.63 14 2.02 1.82 11 1.56 Period-end commercial selling rate for U.S. dollar (R$/U.S.$) 2.02 1.56 29 8.87 10.30 (1) 11.92 Selic interest rate - average (%) 9.59 11.57 (2) Average price indicators 180.83 176.72 2 167.15 Domestic basic oil product prices (R$/bbl) 165.51 8 Sales price - Brazil 104.29 111.56 (7) 108.97 . Crude oil (U.S. dollars/bbl) 4 101.49 6 47.77 52.12 (8) 52.82 . Natural gas (U.S. dollars/bbl) 5 51.67 (3) Sales price - International 93.48 99.99 (7) 91.09 . Crude oil (U.S. dollars/bbl) 96.98 89.08 9 20.34 20.15 1 15.32 . Natural gas (U.S. dollars/bbl) 20.25 15.84 28 The information of the second quarter of 2011 were adjusted by the adoption of the accounting practice under CPC 19 (R1), which allows the use of the equity method for evaluating and reporting investments in jointly controlled entities, from the fourth quarter of 2011 on. Despite the CPC 19 (R1) adoption have generated changes in assets, liabilities, revenues and expenses accounts and also in financial indicators, there was no effect on net income and on shareholders’ equity attributable to the shareholders of Petrobras. 1 Basic and diluted earnings per share calculated based on the weighed average number of shares. 2 Calculated based on net income before financial results and income taxes. 3 Income before financial income (expenses), net, equity in earnings of investments and depreciation, depletion and amortization. 4 Average exports and of the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 5 As of September 2011, we have factored in natural gas realization prices. 3 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS 2Q-2012 x 1Q-2012 Results: Gross Profit Gross profit reached R$16,015 million in the second quarter of 2012, a 21% decrease compared to the R$20,244 million in the first quarter of 2012, mainly due to: Sales revenues, which increased by 3% to R$68,047 million in the second quarter of 2012 compared to R$66,134 million in the first quarter of 2012, reflecting: · The 4% increase of domestic demand, mainly diesel and natural gas, partially offset by lower oil exports due to the higher feedstock processed by the refineries and to the lower oil production. · The impact of the depreciation of the Real against the U.S. dollar on export prices and on domestic oil products sales indexed to international prices, partially offset by lower international Brent crude oil (9%) and oil product prices. Cost of sales, which increased 13% to R$52,032 million in the second quarter of 2012 compared to R$45,890 million in the first quarter of 2012, due to the increase of the domestic sales volume (4%), which was met mainly by imports, primarily diesel and LNG, by the realization of inventories purchased previously at higher costs and by the exchange variation effects on imports and on production taxes. Net income before financial results and income taxes Net income before financial results and income taxes decreased by 55% to R$5,282 million in the second quarter of 2012 compared to R$11,771 million in the first quarter of 2012, due to the lower gross profit and to the increase of exploration costs (R$2,405 million), mainly as a result of the higher write-offs of dry or sub-commercial wells, mainly drilled between 2009 and 2012 at higher costs primarily located in areas of new exploratory frontiers, besides the estimated losses for marking-to-market the inventories of refineries outside of Brazil (R$509 million), due to lower international prices. Financial Income (Expenses), Net Net financial expense of R$6,407 million in the second quarter of 2012, due to the impact of a 10.9% depreciation of the Real against the U.S. dollar on our debt, compared to a net financial income of R$465 million in the first quarter of 2012. Consolidated net income/(loss) attributable to the shareholders of Petrobras Consolidated net loss attributable to the shareholders of Petrobras reached R$1,346 million in the second quarter of 2012, reflecting higher financial expenses and lower net income before financial results and income taxes. 4 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS 1H-2012 x 1H-2011 Results: Gross Profit Gross profit reached R$36,259 million in the first half of 2012, a 9% decrease compared to R$39,864 million in the first half of 2011, mainly due to: Sales revenues, which increased by 16% to R$134,181 million in the first half of 2012 compared to R$115,365 million in the first half of 2011, reflecting: · Higher export prices and of domestic oil products indexed to international prices (Brent 2%), as well as exchange variation effects (14%); · The 8% increase of domestic demand, mainly gasoline (20%), reflecting its higher competitive advantage compared to ethanol, and of diesel (7%) and jet fuel (9%); · Increase in the domestic prices of gasoline and diesel of 10% and 2%, respectively, in November 2011. Cost of sales, which increased by 30% to R$97,922 million in the first half of 2012 compared to R$75,501 million in the first half of 2011, due to: · Increase of 8% in the domestic oil products sales volume, which were met mainly by imports; · The impact of higher international prices and exchange variation effects on crude oil imports, oil products imports and production taxes; · Higher depreciation, depletion and amortization costs due to the operational start-up of new plants. Net income before financial results and income taxes Net income before financial results and income taxes decreased by 30% to R$17,053 million in the first half of 2012 compared to R$24,200 million in the first half of 2011, due to the lower gross profit and to the 23% increase in operating expenses, mainly as a result of: · Higher selling expenses (R$466 million), due to increased freight costs generated by higher sales volume and also by higher personnel expenses arising out of the Collective Bargaining Agreement for 2011; · Increased administrative and general expenses (R$639 million), generated by higher personnel expenses arose from the Collective Bargaining Agreement for 2011, by increased workforce and by increased expenses with third-party technical services; · Higher exploration costs (R$2,286 million), due to higher write-offs of dry or sub-commercial wells, mainly drilled between 2009 and 2012 at higher costs, primarily located in areas of new exploratory frontiers. Financial Income (Expenses), Net Net financial expense of R$5,942 million in the first half of 2012, due to the impact of a 7.8% depreciation of the Real against the U.S. dollar on our debt, compared to a net financial income of R$4,949 million in the first half of 2011 due to the impact of a 6.3% appreciation of the Real against the U.S. dollar. Consolidated net income/(loss) attributable to the shareholders of Petrobras Consolidated net income attributable to the shareholders of Petrobras reached R$7,868 million in the first half of 2012, a 64% decrease compared to R$21,928 million in the first half of 2011, reflecting higher financial expenses and lower net income before financial results and income taxes. 5 FINANCIAL HIGHLIGHTS NET INCOME BY BUSINESS SEGMENT Petrobras is an integrated energy company, with the greater part of its oil and gas production in the Exploration & Production segment being transferred to other business segments of the Company. In the computation of the results by business segment, transactions carried out with third parties and the transfers between the business departments are considered and they are valued by internal transfer prices defined between the departments using calculation methodologies based on market parameters. EXPLORATION & PRODUCTION (R$ million) For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Net Income 2 (%) 10,673 12,444 (14) 10,594 23,117 19,920 16 (2Q-2012 x 1Q-2012): The decreased net income was due to the lower oil production volume, to the increased costs with well maintenance and interventions, with platform lease costs, with depreciation, amortization and depletion of equipment and also due to higher write-offs of dry or sub-commercial wells, mainly drilled between 2009 and 2012, at higher costs, primarily located in areas of new exploratory frontiers, partially offset by increased domestic oil sale/transfer prices reflecting the exchange depreciation. The spread between the average domestic oil sale/transfer price and the average Brent price diminished from U.S.$6.93/bbl in the first quarter of 2012 to U.S.$3.90/bbl in the second quarter of 2012. (1H-2-2011): The increase in the net income from Exploration & Production for the first half of 2012 compared to the first half of 2011 was primarily due to higher domestic oil sales/transfer prices, reflecting the international prices and the exchange depreciation. These effects were partially offset by increased production taxes and by higher write-offs of dry or sub-commercial wells, mainly drilled between 2009 and 2012, at higher costs, primarily located in areas of new exploratory frontiers. The spread between the average domestic oil sale/transfer price and the average Brent price diminished from U.S.$ 9.67/bbl in the first half of 2011 to U.S.$ 5.33/bbl in the first half of 2012. For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Exploration & Production - Brazil (mbbl/d) (*) 2 (%) 1,970 2,066 (5) 2,018 Crude oil and NGLs 2,018 2,031 (1) 362 364 (1) 354 Natural gas 6 363 348 4 (4) 2,372 Total (2Q-2012 x 1Q-2012 ): Crude oil and NGL production decreased 5% (-96 mbpd) in the period mainly due to operating stoppages (-54 mbpd), to the increase of other operating losses (-18 mbpd) and to the interruption of production at Frade (-15 mbpd). The decline of the potential of prior systems has been maintained according to the expectations. (1H-2-2011 ): Natural gas production increased in the period due to the production start-up of Uruguá, Mexilhão and Lula fields and to the restart of production at the Lagosta well. (*) Not revised. 6 Does not include LNG. Includes reinjected gas. 6 FINANCIAL HIGHLIGHTS For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Lifting Cost - Brazil (*) 2 (%) U.S.$/barrel: 13.40 12.98 3 13.12 Excluding production taxes 13.19 12.26 8 32.16 35.68 (10) 35.00 Including production taxes 33.96 32.75 4 R$/barrel: 26.63 22.70 17 20.93 Excluding production taxes 24.62 19.97 23 65.11 61.73 5 55.14 Including production taxes 63.38 52.91 20 Lifting Cost - Excluding production taxes – U.S.$/barrel (2Q-2012 x 1Q-2012): Our unit lifting cost in Brazil, in U.S.$/barrel, excluding production taxes, increased by 3% in the second quarter of 2012 compared to the first quarter of 2012. Excluding the impact of exchange variation effects, our unit lifting cost in Brazil, excluding production taxes, increased by 10% in the period due to the higher number of well maintenances and interventions in Marlim, Albacora, Roncador and Marimbá fields. (1H-2-2011): Our unit lifting cost in Brazil, in U.S.$/barrel, excluding production taxes, increased by 8% in the first half of 2012 compared to the first half of 2011. Apart from the impact of exchange variation effects, our unit lifting cost in Brazil, excluding production taxes, increased by 18% in the period due to increased operational costs generated by higher water volumes associated with oil production, to higher water injection, to the higher number of maintenances and interventions in wells in Marlim, Albacora, Albacora Leste, Marlim Leste, Marlim Sul and Roncador fields, to the higher initial unit costs of the new production systems at the Lula, Uruguá, Mexilhão and Parque das Baleias fields as well as to the salary increases arose from the Collective Bargaining Agreement for 2011. Lifting Cost - Including production taxes – U.S.$/barrel (2Q-2012 x 1Q-2012): Our unit lifting cost in Brazil, in U.S.$/barrel, including production taxes, decreased by 10% in the second quarter of 2012 compared to the first quarter of 2012. Excluding the impact of exchange variation effects, our unit lifting cost in Brazil, including production taxes, decreased by 7% in the period due to the variation of the average reference price for domestic oil, indexed to international prices. (1H-2-2011): Our unit lifting cost in Brazil, in U.S.$/barrel, including production taxes, increased by 4% in the first half of 2012 compared to the first half of 2011. Excluding the impact of exchange variation effects, our unit lifting cost in Brazil, including production taxes, increased by 8% in the period, mainly as a result of the increase in the reference price for domestic oil, reflecting higher international prices. (*) Not revised. 7 FINANCIAL HIGHLIGHTS REFINING, TRANSPORTATION AND MARKETING (R$ million) For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Net Income 2 (%) (7,030) (4,599) (2,280) (11,629) (2,374) (2Q-2012 x 1Q-2012): The higher oil acquisition/transfer costs and increased costs with oil products imports, reflecting the exchange depreciation, and the decreased results from investments in the petrochemical sector, generated by the impact of exchange variation effects on debt, were partially offset by increased average sales prices and higher oil product production. (1H-2-2011): The net loss for our RTM segment in the first half of 2012 compared to the first half of 2011 was attributable to higher oil acquisition/transfer costs and increased costs with oil products imports, reflecting the exchange depreciation, the higher international prices and the greater participation of the oil products imports in the sales mix. These effects were partially offset by higher oil products sales prices (domestic and exports) and increased oil products production. For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Imports and Exports of Crude Oil and Oil Products (mbbl/d) (*) 2 (%) 341 358 (5) 347 Crude oil imports 349 376 (7) 383 406 (6) 374 Oil product imports 395 326 21 724 764 (5) 721 Imports of crude oil and oil products 744 702 6 351 497 (29) 480 Crude oil exports 7 424 447 (5) 203 217 (6) 223 Oil product exports 210 221 (5) 554 714 (22) 703 Exports of crude oil and oil products 8 634 668 (5) 240 Exports (imports) net of crude oil and oil products 224 7 6 17 Other exports 6 (2Q-2012 x 1Q-2012): Lower crude oil imports in the second quarter of 2012 compared to the first quarter of 2012, when the inventories were increased to support the maintenance of the logistic structure in São Paulo region. Decreased oil products imports, due to the increased production of diesel and gasoline at the refineries and to the realization of inventories produced in the first quarter of 2012. Lower crude oil exports, mainly a result of lower oil production and to the increased feedstock processed at the refineries. Decreased oil product exports in order to meet the increased domestic demand. (1H-2-2011): Higher diesel and gasoline imports to meet the higher demand. Lower exports due to higher feedstock processed and to the decreased crude oil production in the period. Lower crude oil imports in the first half of 2012 compared to the first half of 2011 when an increase of inventory levels was necessary. (*)Not revised. 7 Includes crude oil exports volumes of Refining, Transportation and Marketing and Exploration & Production segments. 8 From the first quarter of 2012 on, retroactively to 2011 for comparison purposes, it has been considered only the delivered volumes to third parties. 8 FINANCIAL HIGHLIGHTS For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Refining Operations (mbbl/d) (*) 2 (%) 2,008 1,942 3 1,869 Output of oil products 1,975 1,873 5 2,013 2,013 2,007 Installed capacity 9 2,013 2,007 96 94 2 92 Utilization (%) 95 92 3 1,927 1,884 2 1,837 Feedstock processed - Brazil 1,905 1,845 3 82 81 1 81 Domestic crude oil as % of total feedstock processed 82 81 1 (2T-2012 x 1T-2012): The daily feedstock processed increased mainly due to the improved operational performance of RLAM, REDUC and REGAP refineries. Record feedstock processing, of 2,010 mpbd, was achieved in June. (1H-2-2011): The daily feedstock processed increased in the first half of 2012 compared to the first half of 2011 due to the increased usage of distillation units generated by the lower maintenance scheduled stoppages compared to 2011. It is also important to mention the significant increase of oil products production, mainly middle distillates, motivated by higher feedstock processed, maximum utilization of conversion and quality units and reduction of operational gaps, as well as the increase of gasoline production due to the inclusion of high octane streams. For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Refining Cost - Brazil (*) 2 (%) 3.91 4.27 (8) 5.48 Refining cost (U.S.$/barrel) 4.09 5.01 (18) 7.68 7.54 2 8.78 Refining cost (R$/barrel) 7.61 8.18 (7) (2Q-2012 x 1Q-2012): Our refining cost in Brazil, in U.S.$/barrel, decreased by 8% in the second quarter of 2012 compared to the first quarter of 2012 due to the exchange depreciation. In R$/barrel, our refining costs in Brazil increased by 2% due to the higher expenses with maintenance scheduled stoppages in units that have no direct effect on the feedstock processed such as catalytic reforming units, sulfur recovery units and boilers. (1H-2-2011): Our refining cost in Brazil, in U.S.$/barrel, decreased by 18% in the first half of 2012 compared to the first half of 2011 due to the exchange variation effects. In R$/barrel, our refining costs in Brazil decreased by 7% due to the lower expenses with scheduled stoppages, partially offset by increased maintenance and repair expenses and personnel expenses arose from the Collective Bargaining Agreement for 2011. (*) Not revised. 9 As registered by the National Petroleum, Gas and Biofuel Agency (ANP). 9 FINANCIAL HIGHLIGHTS GAS & POWER 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Net Income 2 (%) 86 707 (88) 748 793 1,266 (37) (2Q-2012 x 1Q-2012): The decrease in net income for our Gas & Power segment in the second quarter of 2012 compared to the first quarter of 2012 was due to: • higher LNG participation in the sales mix to meet increased demand, mainly for thermoelectric generation; • higher natural gas and LNG import costs generated by the exchange depreciation; • decreased electricity trade margins, due to increased purchase costs at the spot market (differences settlement price), reflecting the lower water reservoir levels at hydroelectric plants. (1H-2012 x 1H-2011): The decrease in the net income for our Gas & Power segment for the first half of 2012 compared to the first half of 2011 is mainly due to the lower margins of natural gas sales due to exchange variation effects on imports costs and the higher participation of LNG in the sales mix to meet the increase of thermoelectric demand. These effects were partially offset by an increase on the average natural gas sales prices and by higher electricity export prices along with higher electricity sales resulting from lower water reservoir levels at the hydroelectric power plants. For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Physical and Financial Indicators (*) 2 (%) 2,092 2,315 (10) 2,008 Sales of electricity (contracts) - MW average 2,204 1,991 11 2,636 862 206 626 Generation of electricity - MW average 1,749 699 150 161 59 173 20 Differences settlement price - R$/MWh 10 103 27 281 79 14 464 15 Imports of LNG (mbbl/d) 46 11 318 170 167 2 162 Imports of Gas (mbbl/d) 167 165 1 (2Q-2012 x 1Q-2012): The decrease of 10% in sales of electricity was due to the sales in advance occurred in the first quarter of 2012. The increase in the electricity generation (206%) and in the differences settlement price (price of power in the spot market – 173%) is due to unfavorable rainfall forecasts from March on with expectations of a dry period, generating dispatch of thermal plants to ensure the water reservoir levels. Increase of LNG imports (464%) and of Bolivian gas imports (2%) to meet higher thermoelectric demand, mainly in the South and Southeast regions of Brazil. (1H-2012 x 1H-2011): The 11% increase in sales of electricity was attributable to the increased additional sales due to the higher proved capacity available. The increase in the electricity generation was attributable to higher dispatch of thermal plants by the National Electricity System Operator (Operador Nacional do Sistema Elétrico - ONS) motivated by lower rainfall levels. The increase in the differences settlement price (price of power in the spot market) was due to the lower water reservoir levels at the hydroelectric power plants, mainly at the beginning of 2012. Higher LNG imports to meet the thermoelectric demand in the South and Southeast regions of Brazil. (*) Not revised. 10 Weekly weighed prices per output level (light, medium and heavy), number of hours and submarket capacity. 10 FINANCIAL HIGHLIGHTS BIOFUEL (R$ million) For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Net Income 2 (%) (113) (44) (37) (157) (49) (2Q-2012 x 1Q-2012): The net loss was due to lower biofuel sales margins, as a result of lower auction prices (10%) and the increased research and development expenses regarding second-generation ethanol, as well as the lower results from investments in the ethanol sector, motivated by lower ethanol sales (35%), higher production unit costs and the effects of the decrease on biological assets’ value along with the exchange depreciation. (1H-2012 x 1H-2011): Changes occurred in auction rules in the last quarter of 2011 improved biodiesel operations margins in 2012. These effects were more than offset by losses in ethanol invested companies due to lower volumes and prices (20% in anhydrous), higher costs related to the lower productivity of sugarcane caused by climatic changes, besides the effects of the decrease on biological assets’ value and the exchange depreciation, along with the increase on research and development expenses related to second-generation ethanol. DISTRIBUTION (R$ million) For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Net Income 2 (%) 472 364 30 234 836 606 38 (2Q-2012 x 1Q-2012): The increase in the net income from the Distribution segment in the period was mainly due to the 11% increase on sales margins, reflecting the realization of inventories purchased previously at lower costs and a 1% increase in sales volume. (1H-2012 x 1H-2011): The increase in the net income for our Distribution segment in the first half of 2012 compared to the first half of 2011 was mainly due to a 12% increase in gross margins resulting from the realization, mainly in the second quarter of 2012, of inventories purchased previously at lower costs and a 3% increase in sales volume. For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 2 (%) 37.6% 38.5% (1) 39.0% Market Share (*) 38.1% 39.0% (1) (*) (*) Not revised. 11 FINANCIAL HIGHLIGHTS INTERNATIONAL (R$ million) For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Net Income 2 (%) 42 990 (96) 605 1,032 1,441 (28) (2Q-2012 x 1Q-2012): The lower commodities prices in the second quarter of 2012 generated allowances for marking inventory to market value (R$509 million) in the United States and Japan and reduction of gross profit (R$172 million). These effects, along with the additional value provided for the Pasadena agreement (R$140 million) affected the result of this quarter. There were also lower sales volumes, due to the lower participation on production in the Akpo Field (Nigeria), due to the end of the cost oil recovery period, according to the production-sharing agreement. (1H-2012 x 1H-2011): The decrease in the net income for our International segment in the first half of 2012 compared to the first half of 2011 was due primarily to higher Tax Oil charges in Nigeria (R$521 million) and allowances for marking inventory to market value (R$455 million), partially offset by an increase in sales prices, which have improved gross margins (R$702 million). For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Exploration & Production - International (mbbl/d) 11 (*) 2 (%) Consolidated international production 143 141 1 133 12 Crude oil and NGLs 142 137 12 4 97 98 (1) 94 Natural gas 98 94 4 12 Total 12 4 7 7 8 Non-consolidated international production 7 8 (13) 12 Total international production 12 3 (2Q-2012 x 1Q-2012): Increased crude oil and NGL production due to the production start-up of Cascade field in February 2012 in the United States, partially offset by the lower participation on production in the Akpo Field (Nigeria), due to the end of the cost oil recovery period in February 2012, according to the production-sharing agreement. Natural gas production remained relatively flat during the period. (1H-2012 x 1H-2011): International consolidated crude oil and NGL production increased due to the production start-up of the Cascade field in the United States (USA) in February 2012, to the restarting of operations at the Coulomb field (USA) in October 2011, as decided by the operator of the field, Shell, and to the production start-up of a new well in the Cottonwood field (USA). These effects were partially offset by the production decline in the Agbami field in Nigeria. Natural gas production increased in the first half of 2012 due to the performances of Coulomb and Cottonwood fields, as mentioned above, and also due to the increase in Bolivia due to higher gas sales to Brazil and to the production start-up of the Itaú field in February 2011, as well as the increase in Argentina due to the production start-up of new wells in the Neuquén field and of the operations of the Estância Água Fresca plant in the Austral and Neuquina basins. (*) Not revised. 11 Some of the countries that comprise the international production, such as Nigeria and Angola, are operating under the production-sharing model, with the production taxes charged in crude oil barrels. 12 Changes occurred due to revisions on Nigeria. 12 FINANCIAL HIGHLIGHTS For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Lifting Cost - International (U.S.$/barrel) (*) 2 (%) 8.86 7.47 13 19 7.31 8.17 6.48 26 (2Q-2012 x 1Q-2012): Increased costs in the United States due to the production start-up of Cascade field from February 2012 on. (1H-2012 x 1H-2011): The increase in our international lifting cost was due to the production start-up in the Cascade field (USA) from February 2012 on and also to contractual price adjustments of third-party services as well as increased well interventions and maintenances in Argentina. For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Refining Operations - International (mbbl/d) (*) 2 (%) 186 192 (3) 181 Feedstock processed 189 190 (1) 199 209 (5) 194 Output of oil products 204 203 231 231 231 Installed capacity 231 231 71 75 (4) 68 Utilization (%) 73 67 6 (2Q-2012 x 1Q-2012): Lower feedstock processed, output of oil products and nominal capacity utilization, due to 27 days of scheduled stoppage in Okinawa Refinery in Japan in April 2012 and also to the decreased feedstock processed in June 2012 caused by hurricanes. (1H-2012 x 1H-2011): Decrease in the feedstock processed due to the sale of the San Lorenzo Refinery in Argentina in May 2011, partially offset by the higher feedstock processed in Japan to meet the higher local demand (after the earthquake occurred in March 2011) and by the increase in output in the Pasadena Refinery (USA) due to scheduled stoppages in the fluid catalytic cracking unit between March 2011 and May 2011. For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 Refining Cost - International (U.S.$/barrel) (*) 2 (%) 3.84 3.27 17 5.70 3.55 5.24 (32) (2Q-2012 x 1Q-2012): Increase of the international refining cost in the period due to the higher third-party services expenses in Okinawa Refinery in Japan as a result of a 27 days scheduled stoppage in April 2012, as well as the third-party services contractual price adjustment in the United States. (1H-2012 x 1H-2011): International refining cost decreased in the first half of 2012 compared to the first half of 2011 due to lower stoppages expenses in the Pasadena Refinery (USA), partially offset by higher expenses in the Okinawa Refinery in Japan due to the scheduled stoppage in April 2012. (*) Not revised. 13 Changes occurred due to revisions in the United States. 13 FINANCIAL HIGHLIGHTS Sales Volumes (mbbl/d) (*) For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 2 (%) 914 864 6 871 Diesel 889 834 7 557 545 2 481 Gasoline 551 460 20 77 75 3 81 Fuel oil 76 83 (8) 162 173 (6) 172 Naphtha 168 162 4 228 214 7 227 LPG 221 218 1 107 106 1 98 Jet fuel 107 98 9 192 191 1 188 Other 192 188 2 2,237 2,168 3 2,118 Total oil products 2,204 2,043 8 75 80 (6) 82 Ethanol and other products 78 84 (7) 355 323 10 303 Natural gas 339 293 16 2,667 2,571 4 2,503 Total domestic market 2,621 2,420 8 562 720 (22) 694 Exports 641 667 (4) 518 470 10 501 International sales 494 528 (6) 1,080 1,190 (9) 1,195 Total international market 1,135 1,195 (5) 3,747 3,761 3,698 Total 3,756 3,615 4 Our domestic sales volumes increased 8% in the first half of 2012 compared to the first half of 2011, primarily due to: · Diesel (increase of 7%) – The increase in diesel sales was primarily due to growth in the retail sector, responsible for 5% of the increase; · Gasoline (increase of 20%) – The increase in gasoline sales volumes was due to a significant increase in the automotive flex-fuel fleet, to competitive gasoline prices compared to ethanol prices in most Brazilian federal states and to the reduction of the hydrated ethanol contents of Type C gasoline (from 25% to 20%) from October 2011 on; · Fuel oil (decrease of 8%) – The decrease in fuel oil sales was due to a partial transition to natural gas at thermoelectric power plants and in the industrial sector; · Jet fuel (increase of 9%) - The increase in jet fuel sales was due to growth in aviation sector; · Natural gas (increase of 16%) – The increase in natural gas sales was due to higher industrial activity, growth of the Brazilian economy and partial replacement of fuel oil. (*) Not revised. 14 FINANCIAL HIGHLIGHTS LIQUIDITY AND CAPITAL RESOURCES Cash and cash equivalents On June 30, 2012, we had cash and cash equivalents of R$26,318 million compared to R$35,747 million at December 31, 2011. Net cash provided by operating activities decreased from R$26,755 million in the first half of 2011 to R$26,100 million in the first half of 2012, primarily due to the effects of higher international prices and the exchange variation effects on production taxes and on crude oil and oil products imports that also had the volumes increased in the period. Net cash used in investing activities increased from R$28,184 million in the first half of 2011 to R$37,494 million in the first half of 2012, primarily due to the capital expenditures and investments in business segments, the greater part of which invested in Exploration & Production (R$19,741 million) and Refining, Transportation and Marketing (R$11,874 million) activities. Net cash provided in financing activities decreased from R$6,610 million in the first half of 2011 to R$992 million in the first half of 2012 due to the higher repayment of debts in the first half of 2012. Our adjusted cash and cash equivalents 14 reached R$45,947 million on June 30, 2012, which includes government securities with maturity of more than 90 days of R$19,629 million, 17% higher compared to R$16,785 million on December 31, 2011. R$ million Cash and cash equivalents 26,318 35,747 Government securities 19,629 16,785 Adjusted cash and cash equivalents 14 45,947 52,532 14Our adjusted cash and cash equivalents are not computed in accordance with International Standards -IFRS and should not be considered in isolation or as a substitute for cash and cash equivalents calculated in accordance with IFRS. Our calculation of adjusted cash and cash equivalents may not be comparable to adjusted cash and cash equivalents of other companies. Management believes that adjusted cash and cash equivalents is an appropriate supplemental measure that helps investors assess our liquidity and assists management in targeting leverage improvements. 15 FINANCIAL HIGHLIGHTS Capital expenditures and investments R$ million For the first half of % % Δ% Exploration & Production 20,430 53 14,795 46 38 Refining, Transportation and Marketing 13,259 34 12,255 38 8 Gas & Power 1,683 5 1,825 6 (8) International 1,903 5 1,877 6 1 Exploration & Production 1,757 92 1,606 86 9 Refining, Transportation and Marketing 97 6 192 10 (49) Gas & Power 3 44 2 (93) Distribution 43 2 26 1 65 Other 3 9 0 (67) Distribution 543 1 466 1 17 Biofuel 33 236 1 (86) Corporate 822 2 550 2 49 Total capital expenditures and investments 21 In line with its strategic objectives, Petrobras operates through joint ventures with other companies, in Brazil and abroad, as a concessionaire of oil and gas exploration, development and production rights. Currently the Company is a member of 93 consortiums in Brazil, of which it operates 66. Petrobras is a member of 141 partnerships abroad, of which it operates 84. In the first half of 2012, we invested an amount of R$38,673 million, which were primarily directed toward increasing production, modernizing and expanding our refineries, as well as integration and expansion of our pipeline transportation and distribution systems. 16 FINANCIAL HIGHLIGHTS Consolidated debt R$ million Δ% Current debt 15 17,611 18,966 (7) Long-term debt 16 161,564 136,588 18 Total 179,175 155,554 15 Cash and cash equivalents 26,318 35,747 (26) Government securities (maturity of more than 90 days) 19,629 16,785 17 Adjusted cash and cash equivalents 45,947 52,532 (13) Net debt 17 133,228 103,022 29 Net debt/(net debt+shareholders' equity) 28% 24% 4 Total net liabilities 18 582,081 546,618 6 Capital structure (Net third parties capital / total net liabilities) 42% 39% 3 Net debt/EBITDA ratio 2.46 1.66 48 US$ million Δ% Current debt 8,713 10,111 (14) Long-term debt 79,931 72,816 10 Total 88,644 82,927 7 Net debt 65,912 54,922 20 The net debt of the Petrobras System in Reais increased by 29% over December 31, 2011, due to the raising of long-term funding, to the lower cash and cash equivalents and to the impact of a 7.8% depreciation of the Real against the U.S. dollar. 15 Includes Capital lease obligations (R$46 million on June 30, 2012 and R$82 million on December 31, 2011). 16 Includes Capital lease obligations (R$ 195 million on June 30, 2012 and R$183 million on December 31, 2011). 17 Our net debt is not computed in accordance with International Standards -IFRS and should not be considered in isolation or as a substitute for total long-term debt calculated in accordance with IFRS. Our calculation of net debt may not be comparable to the calculation of net debt by other companies. Management believes that net debt is an appropriate supplemental measure that helps investors assess our liquidity and assists management in targeting leverage improvements. 18 Total liabilities net of cash and cash equivalents/financial investments. 17 FINANCIAL HIGHLIGHTS FINANCIAL STATEMENTS Income Statement – Consolidated R$ million 2Q-2012 1Q-2012 2Q-2011 68,047 66,134 61,007 Sales revenues 134,181 115,365 (52,032) (45,890) (41,032) Cost of sales (97,922) (75,501) 16,015 20,244 19,975 Gross profit 36,259 39,864 Income (expenses) (2,349) (2,353) (2,152) Selling expenses (4,702) (4,236) (2,496) (2,200) (2,109) Administrative and general expenses (4,696) (4,057) (3,416) (1,011) (1,199) Exploration costs (4,427) (2,141) (431) (518) (526) Research and development expenses (949) (1,019) (170) (148) (110) Taxes (318) (354) (1,871) (2,243) (1,997) Other operating income and expenses, net (4,114) (3,857) (10,733) (8,473) (8,093) (19,206) (15,664) 5,282 11,771 11,882 Net income before financial results and income taxes 17,053 24,200 1,638 1,196 1,798 Financial income 2,834 3,564 (872) (865) (291) Financial expense (1,737) (967) (7,173) 134 1,394 Monetary and exchange variation (7,039) 2,352 (6,407) 465 2,901 Financial income (expenses), net (5,942) 4,949 (426) 136 277 Equity in earnings of investments 688 12,372 15,060 Income before income taxes 10,821 29,837 (320) (2,944) (3,648) Income tax and social contribution (7,235) 9,428 11,412 Net income 7,557 22,602 Net income attributable to: (1,346) 9,214 10,943 Shareholders of Petrobras 7,868 21,928 (525) 214 469 Non-controlling interests (311) 674 9,428 11,412 7,557 22,602 18 FINANCIAL HIGHLIGHTS Balance Sheet Data – Consolidated ASSETS R$ million Current assets 116,321 118,369 Cash and cash equivalents 26,318 35,747 Marketable securities 19,668 16,808 Accounts receivable, net 22,875 22,053 Inventories 30,159 28,447 Recoverable taxes 11,884 10,051 Other current assets 5,417 5,263 Non-current assets 511,707 480,781 Long-term receivables 43,614 43,982 Accounts receivable, net 6,424 6,103 Marketable securities 6,291 5,747 Restricted deposits for legal proceedings and guarantees 3,129 2,955 Deferred tax assets 18,407 20,051 Advances to suppliers 5,911 5,892 Other long-term receivables 3,452 3,234 Investments 11,865 12,248 Property, plant and equipment, net 373,935 342,267 Intangible assets 82,293 82,284 Total assets 628,028 599,150 LIABILITIES R$ million Current liabilities 62,912 68,212 Current debt 17,611 18,966 Trade accounts payable 23,058 22,252 Taxes and contributions 11,034 10,969 Dividends payable 3,878 Payroll and related charges 3,436 3,182 Employee's post-retirement benefits obligation - pension and health care 1,423 1,427 Other current liabilities 6,350 7,538 Non-current liabilities 226,227 198,714 Long-term debt 161,564 136,588 Deferred income tax and social contribution 34,821 33,268 Employee's post-retirement benefits obligation - pension and health care 17,918 16,653 Provision for decommissioning cost 8,829 8,839 Legal proceedings provisions 1,634 1,361 Other non-current liabilities 1,461 2,005 Shareholders' equity 338,889 332,224 Paid in capital 205,392 205,380 Reserves/Net income for the period 131,384 124,459 Non-controlling interests 2,113 2,385 Total liabilities and shareholders' equity 628,028 599,150 19 FINANCIAL HIGHLIGHTS Statement of Cash Flows Data – Consolidated R$ million For the first half of 2Q-2012 1Q-2012 2Q-2011 9,214 10,943 Net income attributable to the shareholders of Petrobras 7,868 21,928 12,360 5,872 3,111 (+) Adjustments for: 18,232 4,827 5,317 4,749 4,022 Depreciation, depletion and amortization 10,066 7,560 7,146 (503) (1,323) Exchange variation, monetary and financial charges 6,643 (2,246) (525) 213 469 Noncontrolling interest (312) 674 426 (136) (277) Equity in earnings of investments 290 (688) 89 79 349 Losses (gains) on disposal of non-current assets 167 481 (537) 2,331 1,755 Deferred income and social contribution taxes, net 1,794 4,123 2,737 545 708 Dry hole costs 3,282 1,246 769 143 205 Impairment 912 369 (1,093) (1,252) (2,186) Inventories (2,345) (6,461) (682) (164) (970) Accounts receivable (845) (2,119) 1,190 (479) (112) Trade accounts payable 710 2,061 539 733 329 Employee's post-retirement benefits obligation - Pension and Health Care 1,272 809 (1,826) 618 (268) Taxes and contributions payable (1,209) (433) (1,190) (1,005) 410 Other assets and liabilities (2,193) (549) 11,014 15,086 14,054 () Net cash provided by operating activities 26,100 26,755 (-) Net cash used in investing activities (19,521) (16,577) (15,090) Investments in operating segments (36,099) (30,341) (654) (741) (3,777) Investments in marketable securities (1,395) 2,157 () Net cash flow 6,441 (-) Net cash provided (used) in financing activities 992 6,610 7,627 14,514 6,639 Proceeds from borrowings 22,142 21,925 (7,204) (3,590) (4,390) Repayment of principal (10,794) (6,441) (1,925) (2,342) (1,352) Repayment of interest (4,267) (3,021) (4,010) (2,162) (4,034) Dividends paid (6,171) (5,872) 62 21 12 Acquisition of noncontrolling interest 82 19 1,024 (52) (532) (+) Effect of exchange variation on cash and cash equivalents 973 (725) 4,157 () Net increase (decrease) in cash and cash equivalents in the period 4,456 39,904 35,747 42,342 Cash and cash equivalents at beginning of period 35,747 29,416 26,318 39,904 33,872 Cash and cash equivalents at the end of period 26,318 33,872 See the analysis of cash flow on page 15 – Liquidity and Capital Resources. 20 FINANCIAL HIGHLIGHTS SEGMENT INFORMATION Consolidated Income Statement by Segment For the first half of 2012 R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS & POWER BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL Sales revenues 72,245 110,269 9,945 396 36,889 16,889 134,181 Intersegments 71,896 34,824 1,285 286 719 3,442 (112,452) Third parties 349 75,445 8,660 110 36,170 13,447 134,181 Cost of sales (31,351) (123,146) (7,883) (422) (33,614) (13,151) 111,645 (97,922) Gross profit 40,894 2,062 3,275 3,738 36,259 Income (expenses) 117 Selling, administrative and general expenses (482) (3,003) (851) (64) (2,024) (835) (2,256) 117 (9,398) Exploration costs (4,198) (229) (4,427) Research and development expenses (425) (179) (27) (38) (2) (278) (949) Taxes (45) (56) (36) (2) (17) (86) (76) (318) Other operating income and expenses, net (726) (954) (125) (14) 33 (205) (2,123) (4,114) Net income (loss) before financial results and income taxes 35,018 1,023 1,265 2,383 17,053 Financial income (expenses), net (5,942) (5,942) Equity in earnings of investments (2) (364) 158 (62) 1 (11) (10) (290) Income before income taxes 35,016 1,181 1,266 2,372 10,821 Income tax and social contribution (11,906) 5,804 (348) 49 (430) (1,271) 4,603 235 (3,264) Net income 23,110 833 836 1,101 7,557 Net income attributable to: Shareholders of Petrobras 23,117 (11,629) 793 (157) 836 1,032 (5,669) (455) 7,868 Non-controlling interests (7) 40 69 (413) (311) 23,110 833 836 1,101 7,557 For the first half of 2011 R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS & POWER BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL Sales revenues 59,128 94,774 7,542 241 34,898 13,477 115,365 Intersegments 58,873 30,621 1,062 200 624 3,315 (94,695) Third parties 255 64,153 6,480 41 34,274 10,162 115,365 Cost of sales (25,249) (95,693) (4,791) (289) (32,073) (10,441) 93,035 (75,501) Gross profit 33,879 2,751 2,825 3,036 39,864 Income (expenses) 129 Selling, administrative and general expenses (402) (2,504) (876) (56) (1,863) (752) (1,923) 83 (8,293) Exploration costs (1,894) (247) (2,141) Research and development expenses (547) (180) (52) (7) (4) (229) (1,019) Taxes (34) (40) (33) (24) (86) (137) (354) Other operating income and expenses, net (843) (512) (223) (27) (19) (452) (1,827) 46 (3,857) Net income (loss) before financial results and income taxes 1,567 915 1,499 24,200 Financial income (expenses), net 4,949 4,949 Equity in earnings of investments 357 238 42 2 48 1 688 Income before income taxes 30,159 1,805 917 1,547 834 29,837 Income tax and social contribution (10,254) 1,413 (532) 47 (311) (90) 1,972 520 (7,235) Net income 19,905 1,273 606 1,457 2,806 22,602 Net income attributable to: Shareholders of Petrobras 19,920 (2,374) 1,266 (49) 606 1,441 2,129 (1,011) 21,928 Non-controlling interests (15) (11) 7 16 677 674 19,905 1,273 606 1,457 2,806 22,602 21 FINANCIAL HIGHLIGHTS Consolidated EBITDA Statement by Segment For the first half of 2012 R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Income (loss) before financial results and income taxes 35,018 (17,069) 1,023 (144) 1,265 2,383 (4,733) (690) 17,053 Depreciation, depletion and amortization 6,052 1,660 861 18 189 958 328 10,066 Impairment 1 1 EBITDA 41,070 1,885 1,454 3,341 27,120 Consolidated EBITDA Statement by Segment For the first half of 2011 R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Income (loss) before financial results and income taxes 30,159 (4,155) 1,567 (138) 915 1,499 (4,116) (1,531) 24,200 Depreciation, depletion and amortization 4,520 1,149 684 19 180 735 273 7,560 Impairment 4 4 EBITDA 34,679 2,251 1,095 2,238 31,764 Other Operating Income (Expenses) by Segment For the first half of 2012 R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Pension and healthcare plans (1,015) (1,015) Allowance for marking inventory to market value (312) (16) (567) (911) Losses from legal and administrative proceedings (281) (54) (34) (156) (231) (851) Unscheduled stoppages and pre-operating expenses (100) (85) (31) (14) (829) Institutional relations and cultural projects (40) (6) (42) (16) (551) (692) Expenses on security, environment and health (95) (3) (23) (117) (260) Operating expenses with thermoelectric power stations (103) Impairment (1) (1) Government subsidies, incentives and donations 14 29 6 542 591 Expenditures/reimbursements from operations in E&P partnerships 146 146 Results from sales and write-off of assets (66) (3) 24 79 (2) 20 Other (105) (89) 124 2 85 (33) (193) (209) 33 Other Operating Income (Expenses) by Segment For the first half of 2011 R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Pension and healthcare plans (782) (782) Allowance for marking inventory to market value 7 (135) (19) (112) (259) Losses from legal and administrative proceedings (26) (8) (29) (15) (66) (174) Unscheduled stoppages and pre-operating expenses (39) (68) (192) (662) Institutional relations and cultural projects (23) (4) (37) (2) (473) (567) Expenses on security, environment and health (56) (4) (66) (147) (312) Operating expenses with thermoelectric power stations (100) Impairment (4) (4) Government subsidies, incentives and donations 67 90 57 214 Expenditures/reimbursements from operations in E&P partnerships (133) Results from sales and write-off of assets (10) (48) (82) (61) (239) Other (286) (313) (48) (8) 47 21 (298) 46 (839) 46 22 FINANCIAL HIGHLIGHTS Consolidated Assets by Segment For the first half of 2012 R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Total assets 281,840 173,021 54,285 2,367 14,946 37,501 78,234 628,028 Current assets 11,605 43,200 5,908 268 7,676 7,659 53,619 116,321 Non-current assets 270,235 129,821 48,377 2,099 7,270 29,842 24,615 511,707 Long-term receivables 8,503 8,558 3,232 35 1,344 4,751 17,743 (552) 43,614 Investments 56 5,851 2,225 1,542 34 1,955 202 11,865 Property, plant and equipment, net 185,300 115,102 42,167 522 5,088 19,981 5,775 373,935 Intangible assets 76,376 310 753 804 3,155 895 82,293 Consolidated Assets by Segment Year ended December 31, 2011 R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Total assets 264,701 158,185 51,857 2,419 14,791 36,439 85,024 599,150 Current assets 10,537 41,203 4,707 239 7,956 8,272 59,091 118,369 Non-current assets 254,164 116,982 47,150 2,180 6,835 28,167 25,933 480,781 Long-term receivables 7,766 7,910 3,050 32 1,243 5,465 19,146 (630) 43,982 Investments 23 6,306 2,160 1,612 84 1,873 190 12,248 Property, plant and equipment, net 169,833 102,473 41,208 536 4,709 17,842 5,666 342,267 Intangible assets 76,542 293 732 799 2,987 931 82,284 23 FINANCIAL HIGHLIGHTS Consolidated Income Statement for International Segment International R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS DISTRIB. CORP. ELIMIN. TOTAL & POWER Income Statement (For the first half of 2012) Sales revenues 5,017 8,628 545 4,802 16,889 Intersegments 3,546 1,959 33 7 (2,103) 3,442 Third parties 1,471 6,669 512 4,795 13,447 Net income (loss) before financial results and income taxes 2,867 59 70 4 2,383 Net income (loss) attributable to the shareholders of Petrobras 1,654 25 68 4 1,032 International R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS DISTRIB. CORP. ELIMIN. TOTAL & POWER Income Statement (For the first half of 2011) Sales revenues 3,891 7,007 454 3,993 13,477 Intersegments 3,139 1,993 34 28 (1,879) 3,315 Third parties 752 5,014 420 3,965 11 10,162 Net income (loss) before financial results and income taxes 1,555 161 84 35 16 1,499 Net income (loss) attributable to the shareholders of Petrobras 1,462 168 90 36 16 1,441 Consolidated Assets for International Segment International R$ Million E&P REFINING, TRANSPORT AND MARKETING GAS DISTRIB. CORP. ELIMIN. TOTAL & POWER Total assets on June 30, 2012 28,768 6,576 1,550 2,059 3,148 37,501 Total assets on December 31, 2011 27,358 6,365 1,742 1,889 3,412 36,439 24 APPENDIX 1. Effect of the average cost on the cost of sales (R$ million) The changes on international crude oil and oil products prices and the effect of the exchange rate variation on imports and on production taxes do not fully impact the costs of sales of the period, because the products remains in inventory during an average of 60 days , fully occuring only on the next period. The estimated effects on the cost of sales are as follows: 1Q-2012 2Q-2012 Δ (*) Effect of the average cost on the cost of sales (R$ million) ( ) increase on the cost of sales (*) Considering the changes on international prices at the moment of the inventory formation, as occurred in the first quarter of 2012, the cost of sales of the second quarter of 2012 was positively influenced by the realization of inventories purchased previously at lower costs . 2. Reconciliation of EBITDA R$ million For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 2 (%) 5,282 11,771 (55) 11,882 Income (loss) before financial results and income taxes 24,200 (30) 5,317 4,749 12 4,022 Depreciation, depletion and amortization 10,066 7,560 33 1 (100) 5 Impairment 1 4 10,599 16,521 (36) 15,909 EBITDA 27,120 31,764 (15) 16 25 (9) 26 EBITDA margin (%) 19 20 28 (8) 19 EBITDA margin equals EBITDA divided by sales revenues. 25 APPENDIX TAXES AND PRODUCTION TAXES 3. Consolidated Taxes and Contributions The economic contribution of Petrobras, measured through the generation of current taxes and social contributions, amounted to R$35,394 million. R$ million For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 2 (%) Economic Contribution - Brazil 9,124 9,254 (1) 8,696 Domestic Value-Added Tax (ICMS) 18,378 17,000 8 955 1,037 (8) 2,055 CIDE 20 1,992 4,039 (51) 4,070 3,467 17 3,543 PIS/COFINS 7,537 6,946 9 (161) 2,389 3,713 Income Tax and Social Contribution 2,228 7,135 (69) 723 1,068 (32) 509 Others 1,791 1,230 46 14,711 17,215 18,516 Subtotal - Brazil 31,926 36,350 (12) 2,023 1,446 40 979 Economic Contribution - International 3,468 2,118 64 16,734 18,661 19,495 Total 35,394 38,468 (8) 4. Production Taxes R$ million For the first half of 2Q-2012 1Q-2012 2Q12 X 1Q12 (%) 2Q-2011 2 (%) Brazil 3,497 3,629 (4) 3,123 Royalties 7,126 6,008 19 3,856 4,180 (8) 3,511 Special participation charges 8,036 6,712 20 39 38 3 34 Rental of areas 77 56 38 7,392 7,847 (6) 6,668 Subtotal - Brazil 15,239 12,776 19 223 219 2 164 International 442 314 41 7,615 8,066 (6) 6,832 Total 15,681 13,090 20 Brazilian production taxes decreased by 6% in the second quarter of 2012 compared to the first quarter of 2012, primarily due to the 1% decrease in the reference price for domestic oil, an average of R$189.07/bbl (U.S.$96.33/bbl) in the second quarter of 2012 compared to R$190.42/bbl (U.S.$107.74/bbl) in the first quarter of 2012, and due to the lower production of larger fields, which pay production taxes, in the period. Brazilian production taxes increased by 19% in the first half of 2012 compared to the first half of 2011, due to the 17.2% increase in the reference price for domestic oil, an average of R$189.75/bbl (U.S.$101.74/bbl) in the first half of 2012 compared to R$161.83/bbl (U.S.$99.24/bbl) in the first half of 2011, and due to the increased progressive rates of special participation charges of the larger production fields in the period. 20 CIDE - Contribution for Intervention in the Economic Sector. 26 APPENDIX 5. Assets and Liabilities subject to Exchange Variation The Company has assets and liabilities subject to foreign exchange variations, which main exposure is the Real against the U.S. dollar. The balances of assets and liabilities in foreign exchange of subsidiaries and controlled companies outside of Brazil are not included on the exposure below, when transacted in currency equivalent to its respective functional currencies. On June 30 2012, the Company had a net liability position regarding foreign exchange exposure. Thus, the appreciation of the Real against the U.S. dollar generates an exchange variation income, while the depreciation of the Real generates an exchange variation expense. The net exchange exposure increased from R$55,575 million on December 31, 2011 to R$82,782 million on June 30, 2012, due to the exchange depreciation, to the raising of funds and to the reduction of cash and cash equivalents. ASSETS R$ million Current assets 5,216 14,718 Cash and cash equivalents 1,289 6,284 Amounts invested abroad through subsidiaries to be used in Brazil in commercial activities 2,125 6,677 Other current assets 1,802 1,757 Non-current assets 9,095 12,153 Amounts invested abroad through international subsidiaries, in E&P equipment to be used in Brazil and in commercial activities 7,585 10,427 Other non-current assets 1,510 1,726 Total assets 14,311 26,871 LIABILITIES R$ million Current liabilities Current debt (4,954) (6,277) Trade accounts payable (5,210) (5,882) Amounts derived from abroad through subsidiaries to be used in Brazil (7,463) Other current liabilities (739) (231) Long-term liabilities Long-term debt (38,043) (35,746) Amounts derived from abroad through subsidiaries to be used in Brazil (882) Other long-term liabilities (339) (257) Total liabilities (-) FINAME Loans - in Reais indexed to U.S. dollar (-) BNDES Loans - in Reais indexed to U.S. dollar (26,621) Net assets (liabilities) in Reais Net Derivatives (notional value contracted) 2,661 925 Net Exposure 27 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August8, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
